Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The abstract of the disclosure is objected to because it is not a concise statement of the technical disclosure, including that which is new in the art to which the invention pertains.  Since the alleged invention generally concerns methods, the abstract should set forth the steps of these method at least in a general sense.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, term “the tip” (lines 4,5,6) lacks antecedent basis.
As to claim 4, terms “the objects” (line 5- only an “object” has been previously recited), “the image” (line 8-only “images” have been previously recited), “the tip of the tool” (line 8), “the camera image” (line 14-only “camera images” have been previously claimed).
As to claim 5, terms “the endoscopic image” (line 10), “the light plane” (lines 11,18,21), “the image” (line 14-only “images” have been previously recited),  “the camera focal point” (line 18), “the exact coordinates” (line 20), “ the curves” (line 21), “the known 3D camera coordinates” lack antecedent basis.
As to claim 6, term “the camera image” (line 2-only “camera images” have been previously recited) lack antecedent basis.
As to claim 7, terms “the light plane” (line 2) and “the camera focal point” (line 2) lack antecedent basis.
As to claim 8, terms “the light plane” (line 1), “the display” (lines 4,8), “the operator” (line 4), “the expected accuracy” (line 7), and “the user” (line 8) lack antecedent basis.
Dependent claims inherit those defects.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Funda et al. (US 2009/0048611, hereinafter “Funda”).
As to claim 1, Funda discloses a method of determining the position and orientation of a manually-operated endoscopic tool relative to a camera focal point in an endoscopic image, the method comprising: 
a) identifying in the image features on the tip of the tool (visual targets 701 on tip of tool 700, Fig.8A are recognized and measured, [0056]), wherein the features are at least one of salient features of the tip of the tool or features of an imprinted or engraved pose pattern created on the surface of the tip (visual targets 701 of at least three non-collinear circular spots, [0056], are salient features that constitutes an imprinted or engraved pose pattern); and
b) using a method of camera pose estimation to determine the position and orientation of the features in a 3D camera coordinate system, and therefore the position and orientation of the tool itself (a method of camera pose estimation involving determining the X and Y coordinates (Fig.8B) from the objects location in the image (see technique of Fig.6, [0048]) and the Z coordinate calculated from the length measurement of the visual targets, the 3D location of the tip of the instrument relative to the camera is known, [0056]).

Claim(s) 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Christiansen (US 2015/0161802).
As to claim 9, Christiansen discloses a diagnostic or therapeutic endoscopic tool (instrument 3, Fig.7) comprising an attached light plane generating module (laser line source 75 which generates a laser line 75, Fig.7, [0104]) to provide the tool with integrated light plane measurement capabilities (inherent with the existence of the laser line).
As to claim 10, the light plane generating module is attached to the tool in one of the following ways: externally, embedded, and completely integrated (laser line source 71 can be considered as attached externally, embedded and completely integrated with instrument 3, Fig.7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Funda et al. (US 2009/0048611, hereinafter “Funda”) in view of de Almeida Barreto (US 2018/0071032)
Funda, as set forth above with respect to claim 1, teaches, besides the disclosed camera pose estimation technique, that other techniques that are known in the art for camera pose estimation can be used.  Beside Applicant’s recognition (see [0051] of the specification), De Almeida Barreto teaches that a Perspective-n-Point method is a known alternative technique for camera pose estimation using 3 or more visual markers ([0088]-[0089]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have use any know camera pose estimation method instead of the one used by Funda as an equivalent alternative technique for providing the predictable result of estimating camera pose.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Funda et al. (US 2009/0048611, hereinafter “Funda”) in view of Hansen et al. (US 2019/0008603, hereinafter “Hansen”)
As to claim 3, Funda, as set forth above with respect to claim 1, fails to disclose that the tool is a light plane generating module.  However, Hansen teaches to provide a surgical instrument with a light plane projector (e.g. light projector 44, Figs.5,6 that emits a plane of light (47a in Fig.6) in a fan shape in order to provide a line on the target, [0143]) in order to increase a surgeon visual perception of the 3D space in front of the instrument, thereby making it simpler for the surgeon to handle the instrument with high accuracy ([0011]-[0012],[0024],[0149]).  It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to have provided a light plane projector on the tool of Funda for the beneficial reasons taught by Hansen.  A tool with a light plane projector would be considered as a “light plane generating module”.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Funda et al. (US 2009/0048611, hereinafter “Funda”) in view of Mahon et al. (WO 2010/061293, hereinafter “Mahon”).
Funda discloses a method of using a manually-operated tool introduced to a site inside a lumen of a body through a working channel of an endoscopic device or through a trocar to make accurate estimates of the dimensions of an object seen in images taken by an endoscopic camera, the method comprising: 
a) placing the tool next to the objects (surgeon uses a surgical instrument 260 inside the body, Fig.1, [0040] and points to a particular image location of the anatomy by positioning the surgical instrument next to the anatomical location, [0051]); 
b) providing a processor device and software (an image processor 245 and computer 243, Fig.1, are provided) configured to analyze the camera images in order to: 
i) identifying in the image features on the tip of the tool (visual targets 701 on tip of tool 700, Fig.8A are recognized and measured, [0056]), wherein the features are at least one of salient features of the tip of the tool or features of an imprinted or engraved pose pattern created on the surface of the tip (visual targets 701 of at least three non-collinear circular spots, [0056], are salient features that constitutes an imprinted or engraved pose pattern); and
ii) using a method of camera pose estimation to determine the position and orientation of the features in a 3D camera coordinate system, and therefore the position and orientation of the tool itself (a method of camera pose estimation involving determining the X and Y coordinates (Fig.8B) from the objects location in the image (see technique of Fig.6, [0048]) and the Z coordinate calculated from the length measurement of the visual targets, the 3D location of the tip of the instrument relative to the camera is known, [0056]).
	Although Funda uses image analysis to recognize the visual markers on the tool tip for 3D position measurements, Funda fails to disclose using augmented reality techniques to superimpose on the camera image a virtual ruler at the tip of the tool in contact with the object to obtain accurate estimates of the dimensions of the object.  However, Mahon teaches, in a similar surgical system utilizing an endoscope for imaging and a surgical tool with visual markers on the tool tip, to use the camera image of the visual markers to obtain a scaled measurement of the approximate size of an object of interest and overlay a measurement scale (virtual ruler) on the image ([0015]-[0016]).  The measurement scale can be a grid (Fig.4) or a linear scale (Fig.5).  Since Funda’s system already has the capability to recognize the tool tip markings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, in view of the teachings of Mahon, to have provided the system with the capability of using those visual markers to determine the measurement scale in order to superimpose (use augmented reality techniques) a virtual ruler near an object of interest to allow accurate estimates of dimensions.  Knowing the dimensions of anatomical features can be critical to diagnosis and treatment.

Allowable Subject Matter
Claims 5-8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See references listed on the attached PTO-892.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P LEUBECKER whose telephone number is (571)272-4769. The examiner can normally be reached Generally, M-F, 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan T Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN P LEUBECKER/Primary Examiner, Art Unit 3795